Case 19-35923-KRH            Doc 31    Filed 12/28/20 Entered 12/28/20 13:20:52            Desc Main
                                      Document      Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                             EASTER DISTRICT OF VIRGINIA
                                   Richmond Division

IN RE:

ANGELA CARTER-BANKS                                             Case Number: 19-35923-KRH

         Debtor                                                 Chapter 13


Performance Finance,

         Movant

v.

Angela Carter-Banks,

         Respondant



     DEBTOR’S RESPONSE TO MOVANT’S MOTION FOR RELIEF FROM STAY

         COMES NOW, the Debtor, Angela Carter-Banks, by and through undersigned counsel,
Tommy Andrews, Jr., P.C. and Tommy Andrews, Jr. and in response to Movant’s said Motion for
Relief from Stay states as follows:

         1.       Debtor generally admits the allegations contained in paragraph 1.
         2.       Debtor generally admits the allegations contained in paragraph 2.
         3.       Debtor generally admits the allegations contained in paragraph 3.
         4.       Debtor generally admits the allegations contained in paragraph 4.
         5.       Debtor generally admits the allegations contained in paragraph 5.
         6.       Debtor generally denies the allegations contained in paragraph 6 and demands strict
                  proof thereof.
         7.       Debtor neither admits nor denies the allegations contained in paragraph 7.
         8.       Debtor neither admits nor denies the allegations contained in paragraph 8.
         9.       Debtor generally denies the allegations contained in paragraph 9 and demands strict
                  proof thereof.
         10.      Debtor generally denies the allegations contained in paragraph 10 and demands strict
                  proof thereof.




Tommy Andrews, Jr. #28544
TOMMY ANDREWS JR., P.C.
122 North Alfred Street
Alexandria, Virginia 22314
703-838-9004
Case 19-35923-KRH            Doc 31    Filed 12/28/20 Entered 12/28/20 13:20:52              Desc Main
                                      Document      Page 2 of 2


         Wherefore, the Debtor prays that the Movant’s Motion for Relief from Stay imposed by 11
         U.S.C. §362 be denied and for such other and further relief as this Honorable Court deems
         just and proper under the law.



                                                        Respectfully Submitted,
                                                        ANGELA CARTER-BANKS,
                                                        By Counsel,



                                                        /s/ Tommy Andrews, Jr.
                                                        Tommy Andrews, Jr. #28544
                                                        Tommy Andrews, Jr., P.C.
                                                        122 North Alfred Street
                                                        Alexandria, Virginia 22314
                                                        (703) 838-9004


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 28th day of December, 2020, I mailed, first class, postage prepaid
or via the electronic court filing system a copy of the foregoing Debtor’s Response to Movant’s
Motion for Relief from Stay to:

Sara A. John, Esq.                                      Angela Carter-Banks
M. Richard Epps, P.C.                                   5817 Spruce Valley Drive
605 Lynnhaven Parkway                                   Fredericksburg, VA 22407
Virginia Beach, VA 23452

Carl M. Bates
Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218


                                                        /s/ Tommy Andrews, Jr.
                                                        Tommy Andrews, Jr., Esq.




Tommy Andrews, Jr. #28544
TOMMY ANDREWS JR., P.C.
122 North Alfred Street
Alexandria, Virginia 22314
703-838-9004
